PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,555,603
Issue Date: 15 Oct 2013
Application No. 13/573,153
Filing or 371(c) Date: 27 Aug 2012
For: Pole top extension

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b) filed September 13, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent. This is also a decision on the petition under 37 CFR 1.182 filed September 13, 2021, requesting expedited consideration.

The petitions are GRANTED.

A maintenance fee payment is required in a patent at 3.5 years, 7.5-years, and 11.5 years from the date of issuance. The above-identified patent issued on October 15, 2013. The grace period for paying the maintenance fee due at 3.5 years expired on October 16, 2017. 

On September 13, 2021, petitioner filed a petition under 37 CFR 1.378(b), accompanied the $1000 maintenance fee due at 3.5 years, the $1880 maintenance fee due at 7.5 years, a $1050 petition fee under § 1.17(m), and a $210 petition fee under § 1.17(f). Additionally, petitioner provided a statement discussing the facts and circumstances surrounding the delay in timely paying the maintenance fee to the filing of a grantable petition under 37 CFR 1.378(b). Petitioner’s statement supports a conclusion that the entire period of delay was unintentional.

Petitioner has satisfied the requirements to accept the delayed payment of the maintenance fee due at 3.5 years under 37 CFR 1.378(b). Petitioner submitted the required maintenance fee, petition fee, and statement of unintentional delay. Additionally, petitioner provided additional information to support a conclusion that the entire delay was unintentional.  

The 3.5-year maintenance fee is accepted and the above-identified patent is reinstated as of the mail date of this decision. 

The Office notes the window for payment of the 7.5-year maintenance fee without a surcharge closed on April 15, 2021. Therefore, any maintenance fee paid from April 16, 2021 through October 15, 2021, must be accompanied by a surcharge. Here, petitioner submitted the $1880 maintenance fee due at 7.5 years on September 13, 2021, within the window requiring payment of the late surcharge with the maintenance fee. Petitioner must pay the $250 surcharge as set forth in § 1.20(h) no later than October 15, 2021, to avoid expiration of the patent. Petitioner is NOT required to pay the 7.5-year maintenance fee again nor submit a petition or petition fee. A Maintenance Fee Transmittal Form to accompany the payment of the $250 surcharge is attached for petitioner’s convenience. Additionally, the Office has updated the change of correspondence address as requested.

Questions regarding this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure: Maintenance Fee Transmittal Form – PTO/SB/45